In The

                              Court of Appeals
                   Ninth District of Texas at Beaumont
                            ___________________

                             NO. 09-15-00058-CR
                            ___________________

                PATRICK NICHOLAS TAYLOR, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

__________________________________________________________________

                On Appeal from the 411th District Court
                         Polk County, Texas
                        Trial Cause No. 23362
__________________________________________________________________

                         MEMORANDUM OPINION

      In this appeal, we are asked to determine whether the trial court abused its

discretion in finding that Patrick Nicholas Taylor or his mother voluntarily

consented to the request by a deputy employed by the Polk County Sherriff’s

Department to search the RV where they were living. Because the trial court’s

ruling to admit the evidence in the search of the RV is supported by evidence the




                                       1
trial court considered during the pre-trial hearing1 that it conducted to address

whether the evidence should be admitted during Taylor’s trial, we conclude that

Taylor’s complaint is without merit and that the judgement should be affirmed.

Therefore, we affirm the jury’s verdict finding Taylor guilty of possessing

methamphetamine, a controlled substance. See Tex. Health & Safety Code Ann. §

481.115(d) (West 2010).

      1
         Taylor did not file a written motion to suppress the evidence that the
deputy obtained in his search; instead, the issue regarding whether Taylor or his
mother voluntarily consented to the search arose on the morning before the trial
commenced while the court was considering Taylor’s motion in limine. Taylor’s
motion included a number of matters, including a request to bar any testimony
related to the seizure of items that the deputy found in his search of the RV. In its
brief, the State has not argued that Taylor, by failing to file a motion to suppress or
by failing to object to the evidence during the trial, failed to preserve his complaint
about the admission of the evidence for review on appeal. Nonetheless, we
conclude that the trial court made an evidence-based pre-trial ruling that focused
on whether the deputy obtained the necessary consent for the search conducted of
the RV. Additionally, the record reflects the trial court expressly ruled on Taylor’s
request in a pre-trial proceeding, finding that the deputy obtained the necessary
consent required for the search. Therefore, we conclude that Taylor did not waive
his right to have the complaint he has raised about the admission of the fruits of the
search reviewed on appeal. See Tex. R. App. P. 33.1 (indicating that error
preservation for purposes of appellate review requires the complaining party to
demonstrate that the complaint made on appeal was presented to the trial court in a
timely request, objection, or motion, and to show that the trial court ruled on the
request); see also Writt v. State, 541 S.W.2d 424, 426 (Tex. Crim. App. 1976)
(noting that when the defendant’s request to suppress evidence is supported by
evidence and the trial court considered evidence to resolve the motion in a pre-trial
hearing, the trial court’s ruling, for purposes of appeal, preserves error even if the
defendant in the course of the trial later fails to object to the admission of the
evidence made the subject of his pre-trial motion).
                                          2
                                    Background

      After receiving a tip from an informant 2 that Taylor was selling

methamphetamine in a trailer park located near a prison, two deputies, both

employed by the Polk County Sheriff’s Office, went to the park where the RV in

which Taylor was living was parked. During the suppression hearing, one of the

deputies testified that when he approached Taylor’s RV, he noticed there were two

women on the porch. The deputy asked one of the women, subsequently identified

as Taylor’s mother, if Taylor was inside. When Taylor’s mother said he was, the

deputy asked Taylor’s mother to ask that Taylor come outside. When Taylor’s

mother went inside, the deputy indicated that he heard Taylor’s mother yell to

Taylor that “the cops” were there looking for him. According to the deputy, he

stepped just inside the door of the RV due to his concerns for safety. After stepping

inside the door of the RV, the deputy indicated that he saw Taylor standing near a

bedroom door. When the deputy asked Taylor and his mother to step outside, they

complied.

      The deputy indicated that he began to talk to Taylor while Taylor and his

mother were both standing outside the RV. The deputy testified that he told Taylor

      2
        On cross-examination at the pre-trial hearing, the deputy indicated that
before he received the tip that caused him to go to Taylor’s RV, the informant had
never before given him any tips.
                                         3
an informant had told him that Taylor was selling methamphetamine from the RV.

However, Taylor denied that the tip was true. The deputy indicated that he asked

Taylor if Taylor used “narcotics or anything like that[;]” according to the deputy,

Taylor told him that he used a specific type of cannabis, which Taylor named.

Subsequently, according to the deputy, Taylor admitted that he had an illegal drug

inside the RV. When Taylor turned and began walking towards the RV, the other

deputy, standing near them, drew his taser. The deputy questioning Taylor

requested that Taylor come back towards him, and he also requested that the other

deputy stop pointing his taser at Taylor. At that point, the other deputy quit

pointing his taser at Taylor, and Taylor then began to calm down.

      According to the testimony of the deputy who interviewed Taylor, Taylor

denied the deputy’s accusation that he was selling drugs from the RV. The deputy

explained that he asked Taylor if he could search the RV, but Taylor refused. At

that point, the deputy indicated that he had Taylor and his mother stand outside the

RV while he began the process of requesting a warrant authorizing the RV’s search

using a laptop that he had in his car. According to the deputy, Taylor then changed

his mind about whether he would allow the RV to be searched. After Taylor

advised the deputy that he would consent to the search, the deputy gave Taylor and




                                         4
his mother a document,3 in which they indicated they were agreeing to his request

to search their RV. The deputy testified that Taylor and his mother both signed the

consent form, and the consent form is in the record and it was admitted into

evidence during the guilt-innocence phase of Taylor’s trial.

      On cross-examination, the deputy denied that he ever said anything to

Taylor that might have caused Taylor to believe that Taylor’s mother would be

arrested had Taylor refused his request to search the RV. The deputy indicated that

in searching the RV, the officers found methamphetamine. According to the

deputy, after he located the methamphetamine, he arrested Taylor “for

manufactur[ing] and deliver[ing] a controlled substance.” 4

      Taylor’s account of the events, as he described them during the pre-trial

hearing, differs in several respects from the account given by the deputy who
      3
         The document Taylor and his mother signed indicating that they consented
to the search of the RV was referenced by both parties during the pre-trial hearing;
however, neither attorney had the document marked as an exhibit for the record
that they created to reflect what occurred during the suppression hearing.
Nevertheless, the written consent, signed by Taylor and his mother, was
subsequently admitted into evidence during Taylor’s trial: it states that Taylor and
his mother freely consented “without being subjected to any threats, promises,
compulsion or persuasion of any kind[,]” and Taylor and his mother also
acknowledged that any items that the police seized in the search could be used
against them in criminal proceedings.
      4
        Approximately one year after the search, a grand jury indicted Taylor for
possessing a controlled substance, methamphetamine, alleging that the offense
occurred on or about April 25, 2013.
                                         5
testified at the hearing. According to Taylor, he was asleep in a bedroom in the RV

when his mother called him. When he walked out of the bedroom into a bathroom

inside the RV, he saw a deputy standing near a door in the RV that opened onto the

RV’s porch. According to Taylor, the deputy asked him to step outside, and the

deputy informed him that “he wanted to have a conversation with me concerning

an anonymous tip.” Taylor indicated that while he was talking to the deputy

outside the RV, the deputy told him that an informant related to the deputy that

Taylor was “cooking or manufacturing methamphetamines in the trailer.” Taylor

testified that he denied the accusation, and he indicated that he became frustrated

when the deputy continued to question him about drugs after he denied the

accusation that he was manufacturing drugs in the RV. Taylor indicated that when

the deputy continued to question him, he informed the deputy that their

conversation was over and that he was going back inside his residence. According

to Taylor, when he turned to leave, the deputy questioning him put his hand on his

gun, while another other nearby deputy pulled out his taser. According to Taylor,

at that point, he held out his arms and said to the deputy who was questioning him

that if he was going to shoot him, go ahead, but if he did, he would “have [his]

badge by the end of the day and sue the police department.” Taylor indicated that

after he offered to surrender, the deputy questioning him told him to calm down.

                                        6
At that point, Taylor indicated that he put his hands behind his back, and that a few

minutes later, the situation outside the RV had calmed and the deputy that had

pointed his taser at Taylor put his taser away.

      Taylor explained that the deputy questioning him told him that his informant

had been watching Taylor for some time, that the deputy knew that Taylor’s

mother owned the trailer, and that he would make sure that Taylor’s mother went

to jail for whatever they found in the RV if Taylor forced them to obtain a warrant

to search the RV. According to Taylor, the deputy told him that it was in Taylor’s

interest to allow the police to search the RV; otherwise, the deputy indicated that

Taylor’s mother would be required to wait in the cold standing outside the RV

while the deputy arranged for a warrant, and that he would then make sure that she

would be the person they made “take the fall and go to jail.” Taylor indicated that

it was cold outside the RV in late April 2013 when the police were at the RV

requesting permission to allow them to conduct a search. Taylor testified that he

signed the consent form allowing the search because he was in fear of his mother’s

well-being and because he was worried that they had no other place to live.

      After the police finished their search and found the contraband that was the

subject of Taylor’s trial, Taylor indicated he told the deputies that he had been in

Houston that day, that he was in the middle of a divorce, and that his wife had

                                          7
“possibly planted [the contraband] while [he] was away[.]” Taylor agreed that he

and his mother signed the consent for the search. Taylor indicated that after the RV

was searched, the deputies did not arrest his mother.

                                     Analysis

      Under the Fourth and Fourteenth Amendments, a search conducted by police

with a person’s voluntary consent is not unreasonable. Meekins v. State, 340
S.W.3d 454, 458 (Tex. Crim. App. 2011). The question of whether the defendant

or a person who controlled the property that police searched consented to a request

by governmental officials to search the property is a matter that presents a trial

court with a question that must be determined based on all of the circumstances

that the factfinder concludes occurred surrounding the search. Id. (citing

Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973)).

      With respect to Taylor’s argument that he did not consent to the search,5 the

trial court ruled that Taylor and his mother’s consent had been voluntarily

      5
         According to Taylor’s testimony, the deputy questioning him “knew the
house was in my mother’s name[.]” In other places in his testimony, he refers to
the RV as his home. In his appeal, Taylor has not argued that his mother could not
consent to the deputy’s request to search the RV that she owned, and since he did
not file a formal motion to suppress, it is also unclear whether the trial court
focused on whether Taylor’s mother could have consented to the search. Here, the
trial court’s finding on consent fails to distinguish between whether the valid
consent came from Taylor, his mother, or from both. We note that generally, the
owner of the residence in which the person is living can consent to a request by
                                         8
obtained. A trial court’s finding that a defendant consented to a requested search is

reviewed using a bifurcated standard. Turrubiate v. State, 399 S.W.3d 147, 150

(Tex. Crim. App. 2013). Under this bifurcated standard, the trial court’s factual

findings are reviewed under an abuse-of-discretion standard. Id. When a trial

court’s findings of historical fact are supported by the evidence that was before the

court when it ruled, its findings are given almost total deference in the appeal

because such findings are usually dependent on the trial court’s evaluation of the

credibility of the witnesses who testified. See Crain v. State, 315 S.W.3d 43, 48

(Tex. Crim. App. 2010). Under Texas law, the State has the burden to demonstrate

to the trial court by clear and convincing evidence that the defendant or the owner

of the property consented to the search voluntarily. State v. Ibarra, 953 S.W.2d
242, 245 (Tex. Crim. App. 1997).

      Because the trial court’s ruling in Taylor’s case followed a hearing in which

the witnesses gave somewhat inconsistent accounts of the historical events that led


police to search the residence, even if the search will necessarily implicate privacy
rights of others who also live there. See Hubert v. State, 312 S.W.3d 554, 560
(Tex. Crim. App. 2010) (“A third party can consent to a search to the detriment of
another’s privacy interest if the third party has actual authority over the place or
thing to be searched.”). Because we resolve the case on the basis of Taylor’s
consent—an issue the parties join in their respective briefs—we need not reach the
question of whether an alternative ground for the ruling exists that might result in
the holding that Taylor’s mother’s consent justified the warrantless search of the
RV where Taylor lived.
                                         9
Taylor and his mother to sign the consent that authorized the search, the trial court

was required to resolve the discrepancies as matters of credibility in deciding

whether Taylor and his mother voluntarily consented to the deputy’s request to

search the RV. See Maxwell v. State, 73 S.W.3d 278, 281 (Tex. Crim. App. 2002).

As the trier of fact, the trial court could reasonably have chosen to believe the

testimony of the deputy who questioned Taylor and chosen not to believe all or

portions of Taylor’s testimony in the process of deciding Taylor’s motion seeking

to exclude the contraband that police found in their search. See State v. Ross, 32
S.W.3d 853, 855 (Tex. Crim. App. 2000). Regardless of the trial court’s ruling on a

motion to suppress evidence, on appeal, the appeals court is required to review the

trial court’s ruling in the light most favorable to upholding the ruling on the request

a defendant makes to exclude evidence. See Valtierra v. State, 310 S.W.3d 442,

447 (Tex. Crim. App. 2010).

      In Taylor’s case, the trial court, at the conclusion of the hearing, orally

pronounced its finding that the consent the deputy needed to conduct the search

had been voluntarily obtained. When a trial court makes oral findings on a motion

to suppress, its oral findings are given the same deference that is given to written

findings. See State v. Cullen, 195 S.W.3d 696, 699 (Tex. Crim. App. 2006) (stating

that the trial court’s findings and conclusions from the suppression hearing need to

                                          10
be recorded in some way, whether written or stated on the record at the hearing);

Flores v. State, 177 S.W.3d 8, 14 (Tex. App.—Houston [1st Dist.] 2005, pet. ref’d)

(applying an abuse-of-discretion standard to the review of a trial court’s oral

findings that followed a hearing on a motion to suppress).

      In Taylor’s case, the trial court found that the consent to search the RV was

voluntary, and that finding is supported by ample evidence that the trial court could

have reasonably found believable during the pre-trial hearing. The testimony from

the pre-trial hearing indicates that Taylor and his mother signed the written consent

form before the RV was searched. Additionally, the trial court could reasonably

believe the deputy’s testimony that the deputy never threatened to arrest Taylor’s

mother before Taylor agreed to allow the deputy to search the RV, to believe the

deputy’s testimony that all weapons had been put away and that Taylor had calmed

down before signing the consent, and to believe the deputy’s testimony that he read

the consent to Taylor before Taylor decided to sign it. Additionally, it would not be

unreasonable for the trial court to have relied on language in the consent form

itself, found just above Taylor’s signature, which indicates that Taylor was

consenting to the requested search freely, without threat, promise, and without

compulsion of any kind.




                                         11
      We conclude that the State provided the trial court with clear and convincing

evidence showing that Taylor and his mother voluntarily consented to the

requested search; therefore, we hold the State was not required to obtain a search

warrant to search the RV. See McGee v. State, 105 S.W.3d 609, 615 (Tex. Crim.

App. 2003) (explaining that a voluntary consent to a search is one of the exceptions

to the Fourth Amendment, which generally requires the State to obtain a search

warrant to search a defendant’s property). We hold the trial court did not abuse its

discretion by finding Taylor and his mother voluntarily consented to the search of

their RV. See Martinez v. State, 348 S.W.3d 919, 922 (Tex. Crim. App. 2011);

accord State v. Dixon, 206 S.W.3d 587, 590 (Tex. Crim. App. 2006). We overrule

Taylor’s sole issue, and we affirm the trial court’s judgment.

      AFFIRMED.



                                              ___________________________
                                                     HOLLIS HORTON
                                                          Justice

Submitted on November 16, 2015
Opinion Delivered June 1, 2016
Do Not Publish

Before McKeithen, C.J., Kreger and Horton, JJ.




                                         12